Order reversed, without costs of this appeal to any party, and matter remitted to the Special Term to proceed in accordance with the memorandum. Memorandum: The petition and supporting papers are sufficient to show prima facie that there should be an inquiry into the competency of the alleged incompetent. It was error to dismiss the petition and the order dismissing the petition should be reversed and the matter remitted to the Special Term to proceed upon the petition in accordance with the statute. All concur. (Appeal from an order of Monroe Special Term dismissing the proceeding.) Present—McCurn, P. J., Vaughan, Kimball, Williams and Goldman, JJ.